          Case 1:20-cr-00093-LTS Document 18 Filed 06/01/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     June 1, 2020

BY ECF
The Honorable Taylor A. Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Michael Ackerman, 20 Cr. 93 (TAS)

Dear Judge Swain:

        The Government respectfully submits this letter to seek an approximately sixty day
adjournment of the arraignment and initial conference currently scheduled for 11 a.m. on June 11,
2020. The parties are discussing a pretrial resolution of this matter and will not be completed with
those discussions before the conference date.

        As noted in detail in the Government’s prior adjournment request (ECF No. 9), the
Government also seeks exclusion of time from the speedy trial clock in an abundance of caution,
though the Government believes that the speedy trial clock has not begun to run in this case,
because the defendant has yet to appear in this district, and that time is automatically excluded
from the speedy trial clock to the extent that the defendant is not currently physically capable of
standing trial. In the alternative, the Government moves with the consent of defense counsel to
exclude time from the speedy trial clock under 18 U.S.C. § 3161(h)(7)(A) because the ends of
justice served by such exclusion outweigh the best interest of the public and the defendant in a
speedy trial. Specifically, the exclusion would allow time for the parties to continue discussing a
pretrial disposition in this case.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                                 By: ___/s/______________________
                                                     Jessica Greenwood
                                                     Assistant United States Attorney
                                                     (212) 637-1090
cc: Jonathan Marvinny, Esq. (by ECF)
